DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/ efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-8 of U.S. Patent No. 10,683,045 (PAT ‘045). Although the claims at issue are not identical, they are not patentably distinct from each other because:
▪ Regarding claims 1, 2, 7, 8: 
The claimed elements are encompassed in claim 7.  The provision for a unitary second portion that is positioned forwardly of the deep recess portion is equivalent to the claimed element of the chassis split lengthwise and having an interior.
▪ Regarding claim 3-5:
The claimed elements are encompassed in claims 2-4, except for the range of the wheel size – less than 6 inches in diameter, and the range of the robot weight – less than 5 lbs. 
While the ranges are not specifically mentioned in claims 2-4 of PAT ‘045, they are considered an optimum operating ranges, and are, therefore, rendered obvious in view of the prior art.
One having ordinary skill in the art at the time of the effective filing date of the claimed invention would recognize that optimizing the size of the wheels would affect the overall size of the robot and optimization of the weight would affect the speed and ease of transport of the robot.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
The Examiner also notes that the claimed weight and range are provided in claim 5 of PAT ‘045,
▪ Regarding claim 6:
The claimed elements are encompassed in claim 7, except for the range of the wheel size – less than 5 inches in diameter.
While the range is not specifically mentioned in claim 7 of PAT ‘045, it is considered an optimum operating range, and is, therefore, rendered obvious in view of the prior art.
As provided above, one having ordinary skill in the art at the time of the effective filing date of the claimed invention would recognize that optimizing the size of the wheels would affect the overall size of the robot.
▪ Regarding claim 9:
The claimed elements are encompassed in claim 8. 

Claims 10, 11, 13-15, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12-15, 17 and 19 of U.S. Patent No. 10,683,045 in view of Papanikolopoulos. (US 2003/0137268) 
▪ Regarding claim 10: 
The claimed elements are encompassed in claim 15 of PAT ‘045, except wheels that are gear driven by the motors.
Papanikolopoulos teaches a robot with an elongate chassis (100) with a pair of wheels (202a,b) gear driven by motors (204 – via gears 206,208).
Based on the teaching of Papanikolopoulos, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include gears as a well-known, and structurally sound means of transmitting motor power to a ground contacting device.
▪ Regarding claims 11, 13, 14, 15, 18 and 19: 
The claimed elements are encompassed in claims 10, 12, 13, 14, 19 and 17, respectively, of PAT ‘045, except wheels that are gear driven by the motors.
As provided above, based on the teaching of Papanikolopoulos, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include gears as a well-known, and structurally sound means of transmitting motor power to a ground contacting device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papanikolopoulos
Papanikolopoulos discloses:
an elongate chassis (102) having an outwardly exposed surface extending around the chassis, the chassis split lengthwise and having an interior (see Figs. 1-2) with a deep recess portion (102b – see Fig. 2, extension of tabs 104 attached to 102b result in a deeper recess compared to 102a which does not include extensions)
a pair of motors (204 – see Figs. 2, 3) positioned and secured in place in the deep recess on opposing ends, 
a pair of batteries (220) secured in the deep recess portion, 
a pair of motor driven drive wheels (202a, b) attached to each end of the chassis,
and a tail (104) centrally positioned on the elongate body intermediate the pair of drive wheels and extending from a rearward face of the elongate chassis (Fig. 17 illustrates a position in which the tail is positioned on rearwardly). 
a printed circuit board (402), positioned forward of the motors (see Fig. 2) with a camera (412)
▪ Regarding claim 11
The camera (412) directed through an opening in the chassis (105, see Fig. 7B) with a lens secured to the camera (¶ 0072).
▪ Regarding claim 17:
The chassis has flattened portions on a forward side (103), a top side and a bottom side of the chassis (flat portions of 102a,b engage to form chassis).


▪ Regarding claim 19: 
an actuation member (300) for actuating the robot is positioned at a forward face of the chassis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 14, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Papanikolopoulos
Papanikolopoulos discloses:
an elongate chassis (102) having an outwardly exposed surface extending around the chassis, the chassis split lengthwise and having an interior (see Figs. 1-2), 
a pair of motors (204 – see Figs. 2, 3) positioned and secured in place in the interior on opposing ends, 
a battery (220) secured in the deep recess portion, 
a pair of motor driven drive wheels (202a, b) attached to each end of the chassis,
and a tail (104) extending from a rearward face of the elongate chassis. 
▪ While the ranges of claims 1, 6, 14, 15 and 21 are not specifically mentioned in Papanikolopoulos, they are considered an optimum operating ranges, and are, therefore, rendered obvious in view of the prior art. 
One having ordinary skill in the art at the time of the invention would recognize that optimizing the size of the wheels would affect the overall size of the robot and optimization of the weight would affect the speed and ease of transport of the robot.  
▪ Regarding claim 2: 
The tail is connected to a deep recess portion (102b – see Fig. 2, extension of tabs 104 attached to 102b result in a deeper recess compared to 102a which does not include extensions) and a unitary second portion (102a),
▪ Regarding claim 3:
a printed circuit board (402), positioned forward of the motors (see Fig. 2) with a camera (412) directed through an opening in the chassis (105, see Fig. 7B).
▪ Regarding claim 4: 
A lens secured to the camera (¶ 0072).
▪ Regarding claim 7: 
Papanikolopoulos also discloses each wheel having a shaft (210) including a shaft seal (see Fig. 3 – assembly seals shaft in place) extending through an aperture in the deep recess portion.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Papanikolopoulos in view of Farritor (US 2010/0318059).
Papanikolopoulos discloses as discussed above.  Additionally, Papanikolopoulos discloses a microphone (¶ 0065), but does not directly disclose the use of illumination LEDs. 
Farritor teaches a robotic device with an LED light (¶ 0087)
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to incorporate an LED light as taught by Farritor in order to yield the predictable result of providing a means of lighting the path of the robot.  This would also be beneficial for lighting the camera view.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        
/TONY H WINNER/Primary Examiner, Art Unit 3611